Opinion issued May 9, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00161-CV
                           ———————————
                          NANCY LICINI, Appellant
                                       V.
                             SURGITEK, Appellee



                    On Appeal from the 61st District Court
                            Harris County, Texas
                    Trial Court Cause No. 1992-58635EG


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2